Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 1 of 9 Page ID #:1585



     Ronald D. Coleman (Pro Hac Vice)
 1   rcoleman@dhillonlaw.com
 2   MARK P. MEUSER (SBN: 231335)
     mmeuser@dhillonlaw.com
 3   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 4   San Francisco, California 94108
     Telephone: (415) 433-1700
 5
     Facsimile: (415) 520-6593
 6
     Attorneys for Defendant Martina Markota
 7
                                 UNITED STATES DISTRICT COURT FOR
 8
                             THE CENTRAL DISTRICT OF CALIFORNIA
 9

10
      CHRISTOPHER SPEIDEL, an individual;
      and MAZIER GOLESTANEHZADEH, an                Case Number: 2:20-cv-4653
11
      individual;
12                                                  DEFENDANT’S REPLY IN SUPPORT OF
                   Plaintiffs,                      HER MOTION TO DISMISS PLAINTIFFS’
13
                                                    THIRD AMENDED COMPLAINT UNDER
                   v.                               FRCP 12(b)(1-2)
14

15    MARTINA MARKOTA, aka Lady Alchemy
                                                    Judge:   Hon. Mark C. Scarsi
      aka @Lady Alcehmy33; and DOES 1
                                                    Date:    August 16, 2021
16    THROUGH 20, inclusive;
                                                    Time:    9:00 AM
17                 Defendants.                      Courtroom: 7
18

19

20

21

22

23

24

25

26

27

28


                                                i
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 2 of 9 Page ID #:1586



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2                                      INTRODUCTION
 3           If Plaintiffs wish to progress to the merits of this case, the solution is simple:
 4   File a case in a federal court within New York state, where Defendant is a resident.
 5   Defendant is not a resident of California, she does not conduct or direct business
 6   here, she has not (and will not) waive personal jurisdiction, and her only tenuous ties
 7   to California is her misfortune to hire the two Plaintiffs as commercial artists for her
 8   Lady Alchemy comic book project. No matter how many frivolous claims and false
 9   allegations that Plaintiffs gin up, the simple fact is that California does not have
10   personal jurisdiction over Defendant.
11

12                                    LEGAL STANDARD
13           Rule 12(b)(1-2) of the Federal Rules of the Civil Procedure allows a defendant
14   to move to dismiss an action, respectively, for lack of subject-matter and personal
15   jurisdiction. Fed. R. Civ. P. 12(b)(2). To decide whether it is appropriate to exercise
16   personal jurisdiction over a defendant, the court may rely on declarations and
17   documentary evidence submitted by the parties, or hold an evidentiary hearing. Data
18   Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1289, n.8 (9th Cir. 1977). The
19   plaintiff bears the burden of establishing that the Court has jurisdiction.
20   CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011).
21

22                                      ARGUMENT
23
        I.      Plaintiffs Concede that Defendant’s Participation in Plaintiffs’ Sale of
                Merchandise Is Irrelevant for the Specific Personal Jurisdiction
24              Analysis Because It Occurred Before Any Infringement
25              a. California Lacks Specific Personal Jurisdiction Over Defendant
             Plaintiffs’ copyright infringement claims rest on two facts: (1) the copyright
26
     registration for the Artwork by Plaintiffs respectively on April 8 and March 4, 2020
27
     [Third Amended Complaint, (“TAC”), ¶¶66, 67], and (2) Defendant’s use of that
28

     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                          Case No. 2:20-cv-4653
     12(b)(1-2)                                    1
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 3 of 9 Page ID #:1587



 1   Artwork after April 8 and March 4, 2020 without Plaintiffs’ permission. In other
 2   words, Plaintiffs’ copyright infringement claim was not possible, and could not have
 3   arisen until after April 8 and March 4, 2020. Therefore, any events before that date are
 4   unnecessary to the copyright claim. As Plaintiffs have effectively conceded through

 5   their pleading, the facts they proffer—the fundraising campaign and Defendant’s
     participation in it—occurred before April 8 and March 4, 2020. TAC ¶54 (“On or
 6
     about December 5, 2019 . . . Defendant had locked Plaintiffs out of the Fundraising
 7
     Account, took unlawful ownership of the Project, and has subsequently disseminated
 8
     the . . . Artwork”).
 9
           Plaintiffs’ Third Amended Complaint does not add any facts that are necessary
10
     to Plaintiff’s copyright infringement claim, and in fact are all the same facts that this
11
     Court considered when dismissing the copyright claims in the First Amended
12
     Complaint. Plaintiffs’ new facts cannot be “but-for” factors in the context of personal
13
     jurisdiction.
14              b. Federal Courts Lack Diversity Jurisdiction Over the State Claims
15         As shown above and in Defendant’s Opposition to the Third Amended
16   Complaint, California does not have specific personal jurisdiction over Defendant as
17   to Plaintiffs’ copyright infringement claims.

18
           Without a federal claim to “anchor” the supplementary state claims in, federal
     courts dismiss the supplementary state claims from federal court. United Mine
19
     Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (“[I]f the federal claims are
20
     dismissed before trial, even though not insubstantial in a jurisdictional sense, the state
21
     claims should be dismissed as well”); Leachman Cattle of Colorado, LLC v. Am.
22
     Simmental Ass'n, 66 F. Supp. 3d 1327, 1340 (D. Colo. 2014) (inherently unfair and
23
     improper to exercise pendent personal jurisdiction where there was no personal
24
     jurisdiction as to the federal claim(s) and no subject matter jurisdiction as to the state
25
     claim(s)); Poor Boy Prods. v. Fogerty, No. 3:14-CV-00633, 2015 WL 5057221, at *8
26
     (D. Nev. 2015) (agreeing as to Leachman’s reasoning, and pointing out the absurd
27   consequences of not doing so—“exercising jurisdiction over Defendant purely
28

     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                         Case No. 2:20-cv-4653
     12(b)(1-2)                                    2
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 4 of 9 Page ID #:1588



 1   because there is personal jurisdiction over him as to supplemental claims over which
 2   the Court does not have original jurisdiction would be an unreasonably broad reading
 3   of § 1367”).
 4         The interference claim also fails because of a lack of specific personal

 5   jurisdiction. Their attempt to salvage their complaint—by adding a new claim and one
     new factual allegation—is insufficient. Specifically, Plaintiffs allege that Defendant
 6
     has published a document (“Lady Alchemy Go Fund Me Legal Defense Details and
 7
     Evidence”) online, where they claim Defendant “attacks Plaintiffs’ working
 8
     relationship with Defendant, particularly Golestanehzadeh, as well as falsely accuses
 9
     Plaintiffs of taking certain actions against Defendant . . . [which] negatively impact
10
     their reputations within their industry.” Pls.’ Mot. to Am. TAC, Ex. A, ¶¶73-75.
11
           Plaintiffs’ new factual allegations do not cure their past failures to establish
12
     personal jurisdiction because disparaging someone online is insufficient to meet the
13
     “expressly aimed” requirement of Calder v. Jones, 465 U.S. 783 (1984). See
14   Apogee Tech. Consultants, LLC v. Buffum, No. 217CV01362, 2018 WL 5310410, at
15   *5 (D. Nev. 2018) (dismissing complaint, which included intentional interference
16   with prospective economic prospect claim, for lack of personal jurisdiction because
17   the only basis for personal jurisdiction was that defendant had published a website
18   where she denigrated and criticized the business of Plaintiff), report and
19   recommendation rejected on other grounds, No. 217CV01362, 2018 WL 5310407
20   (D. Nev. 2018) (agreeing with personal jurisdiction analysis). On the same note, but
21   from a different tack, it is well-settled law that a “passive website,” “without more,”
22   cannot meet the “expressly aimed” requirement of Calder for specific personal

23   jurisdiction. Rio Properties, Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1019-20 (9th

24
     Cir. 2002). Here, all Plaintiffs have alleged is that Defendant published a document
     online, and disparaged the skills and actions of Plaintiffs in said document. There
25
     are no allegations of “something more.”
26

27

28

     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                        Case No. 2:20-cv-4653
     12(b)(1-2)                                    3
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 5 of 9 Page ID #:1589



 1            Accordingly, the federal claims for copyright infringement should be dismissed
 2   for lack of personal jurisdiction, and the supplemental state claims dismissed because
 3   federal courts lack original jurisdiction over the state claims.
 4
        II.      Plaintiff’s New Allegations and Unauthenticated Documentary
 5               “Evidence” Fail to Establish General Jurisdiction
 6            Plaintiffs also fail to establish general personal jurisdiction because the new
 7   facts they offer in their opposition—that Plaintiffs’ and Defendant’s campaign to
 8   raise funds on IndieGogo resulted in a total of 64 California residents who
 9   contributed at most $2,568.00—is not enough to establish a “substantial”
10   connection between Defendant and California. Pls.’ Oppo. to Def.’s Mot. to Dis.
11   TAC (“Oppo.”), p., pp. 18-22.

12            “Courts have routinely rejected the suggestion that generating substantial

13
     revenue from the sale of products or services to forum state residents is by itself
     sufficient to support the exercise of general jurisdiction.” Costa v. Keppel
14
     Singmarine Dockyard PTE, Ltd., No. CV 01-11015MMM, 2003 WL 24242419, at
15
     *10-11 (C.D. Cal. Apr. 24, 2003) (although Defendant personally visited state once
16
     to solicit business, some state residents received sales brochures, and Defendant
17
     made telephone and mail solicitations to state residents, and had 11-12% of its
18
     revenue attributable to this state-directed conduct, court found no general
19
     jurisdiction) (citing, inter alia, cases—that considered substantial revenue derived
20
     from state residents to be insufficient for that state to exercise general jurisdiction—
21
     such as Dalton v. R & W Marine, Inc., 897 F.2d 1359, 1362 (5th Cir.1990)
22   [defendant company chartered boats to its Louisiana subsidiaries that accounted for
23   approximately 13% of the company's revenues] [emphasis added]; LeBlanc v.
24   Patton-Tully Transportation LLC, 138 F.Supp.2d 817, 819 (S.D.Tex.2001) [“The
25   Court concludes that out-of-state work performed for a Texas business, even if
26   accounting for ten to fifteen percent of Defendant's revenue, cannot possibly give
27   rise, by itself, to general jurisdiction in Texas over the Defendant”]; Metropolitan
28   Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 573 (2d Cir.1996) [noting that
     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                         Case No. 2:20-cv-4653
     12(b)(1-2)                                    4
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 6 of 9 Page ID #:1590



 1   the defendant's “$4 million dollars in sales in Vermont between 1987 and 1993,
 2   standing alone, may not have been sufficient” to subject it general jurisdiction in
 3   the state; also held that “its relationship with dealers selling its products and its so-
 4   called ‘authorized’ builders, the visits to those dealers and builders by Robertson

 5   personnel, the advertising and support available to Vermont residents regarding
     Robertson's products, and the deliberate targeting of Vermont architectural firms as
 6
     sales prospects” was, along with the sales, sufficient for the “minimum contacts”
 7
     requirement]).
 8
           Even we were to treat a spreadsheet that has not been authenticated and
 9
     violates the best document rule as “evidence,” this “evidence” is insufficient to
10
     establish general jurisdiction. Specifically, after Defendant’s instant Motion pointed
11
     out that Plaintiffs had fatally (re establishing general jurisdiction) failed to allege
12
     the number of sales in its TAC, Plaintiffs responded by filing a spreadsheet,
13
     populated with indecipherably tiny font, purporting to show that “there were many
14   supporters of the Campaign located in California.” Oppo., p. 23 (citing Declaration
15   of Maziar Golestanehzadeh [“Golestanehzadeh Decl.”], (ECF 67).
16         At most, this spreadsheet shows 68 rows with the term “California,” and 1197
17   rows in total, giving a percentage of approximately 10.7%. Of those 68 rows with
18   the term “California,” forty-five had “$32” in the same row, two “$52,” four “$45,”
19   four without a discernable monetary amount, one “$160,” and twelve “$57,” for a
20   total of $2,568. Even if we violate the most basic rules of evidence and civil
21   procedure and assume that this is sufficient “evidence” that 68 Californians out of a
22   total of 1197 supporters purchased merchandise, the Costa court found “millions of

23   dollars in revenue for [defendant],” and that California residents comprised a

24
     “[11.7] percentage of KSD's business” as insufficient for general jurisdiction. 2003
     WL 24242419, at *9, n.9. The amount here is far below that; and as Plaintiffs also
25
     failed to (and cannot truthfully) allege that Defendant has any other ties to
26
     California such as “a registered agent for service of process in California, [] own[s]
27
     property in the state, or . . . bank accounts . . . , [her] contact with the state are thus
28

     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                          Case No. 2:20-cv-4653
     12(b)(1-2)                                    5
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 7 of 9 Page ID #:1591



 1   insufficient to permit the exercise of general jurisdiction. Costa, 2003 WL
 2   24242419, at *11.
 3         Alternatively, Plaintiffs fail for another reason. They had failed to
 4   authenticate the spreadsheet; we do not know who created it, who input the figures,

 5   what sources the spreadsheet is based on, what database it was stored, etc. For all
     we know, this is a pure construct of fiction by Plaintiff Golestanehzadeh.
 6
     Tangentially, Plaintiff Golestandehzadeh does not attest that this is a spreadsheet
 7
     contains all the sales mentioned in the SAC, but rather offers it to support the
 8
     proposition that “many [supporters of the Campaign] resid[ed] in California.”
 9
     Oppo., p. 26 (citing Golestanehzadeh Decl., Ex. F). Accordingly, without such
10
     information, we cannot calculate the “amount of sales generated.” Gator.Com Corp.
11
     v. L.L. Bean, Inc., 341 F.3d 1072, 1080 (9th Cir. 2003) (“As with traditional
12
     business contacts, the most reliable indicator of the nature and extent of ... Internet
13
     contact with the forum state will be the amount of sales generated in the state by or
14   through the interactive website”), on reh'g en banc, 398 F.3d 1125 (9th Cir. 2005)
15   (quoting Coastal Video Commc'ns, Corp. v. Staywell Corp., 59 F. Supp. 2d 562, 572
16   (E.D. Va. 1999)).
17

18      III.   Plaintiffs Request for Jurisdictional Discovery Fails to Pinpoint What
               Subject Areas Such Discovery Will Cover
19
           Plaintiffs argue that they should be allowed jurisdictional discovery because
20
     “Defendant cannot claim prejudice.” Oppo., p. 28. As an elementary matter, the
21
     burden is on Plaintiffs, both in showing personal jurisdiction, and in showing the
22   need for jurisdictional discovery as the movant. Furthermore, though Defendant has
23   no requirement to show prejudice, she has been prejudiced; Plaintiffs never sought
24   jurisdictional discovery until now. Not in any of their previous pleadings and
25   motions and through three chances at a properly pled complaint, and especially not
26   in their Opposition to Def.’s Motion to Dismiss FAC (ECF No. 59) or their Motion
27   for Leave to File TAC (ECF No. 63), did Plaintiffs ever make this request.
28         Plaintiffs should not be allowed another futile attempt to amend their
     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                       Case No. 2:20-cv-4653
     12(b)(1-2)                                    6
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 8 of 9 Page ID #:1592



 1   complaint; furthermore, because Plaintiffs have failed to show any further facts on
 2   which personal jurisdiction can be based upon, allowing them jurisdictional
 3   discovery into such facts will also be futile.
 4         A trial court “has broad discretion to permit or deny discovery . . . and its

 5   decision will not be reversed except ‘upon the clearest showing that denial of
     discovery results in actual and substantial prejudice to the complaint litigant.’”
 6
     Butcher's Union Loc. No. 498, United Food & Com. Workers v. SDC Inv., Inc., 788
 7
     F.2d 535, 540 (9th Cir. 1986) (affirming denial of jurisdictional discovery where
 8
     plaintiffs could only state that they “believed” they could find sufficient California
 9
     business contacts through discovery) (citations omitted). The touchstone for
10
     whether discovery should be granted is whether “pertinent facts bearing on the
11
     question of jurisdiction are controverted or where a more satisfactory showing of
12
     the facts is necessary.” Data Disc, Inc. v. Systems Technology Associates, Inc., 557
13
     F.2d 1280, 1285 n. 1 (9th Cir. 1977); Wells Fargo & Co., 556 F.2d 406, 430, n. 24
14   (9th Cir. 1977).
15         Here, in their request for jurisdictional discovery, Plaintiffs identify no new
16   facts or evidence that they hope to uncover through discovery to establish personal
17   jurisdiction; accordingly, they are asking this court for a “fishing expedition,” which
18   courts frown upon. Without identifying any facts or claims which would grant
19   California personal jurisdiction over Defendant, Plaintiffs have failed to meet their
20   burden as to showing a need for jurisdictional discovery. Accordingly, the only
21   reason they seek discovery is to further delay the inevitable—getting their case
22   thrown out of this Court. Plaintiffs do not need or deserve discovery.

23

24                                       CONCLUSION

25         For the foregoing reasons, Defendant respectfully requests that this Court grant

26   her Fed. R. Civ. Pro. 12(b)(2) Motion to Dismiss the Third Amended Complaint, and

27   dismiss all of Plaintiffs’ claims without prejudice. No jurisdictional discovery is

28   warranted here where Plaintiffs only now ask for jurisdictional delay after already

     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                        Case No. 2:20-cv-4653
     12(b)(1-2)                                    7
Case 2:20-cv-04653-MCS-AS Document 75 Filed 08/02/21 Page 9 of 9 Page ID #:1593



 1   having had four chances at a complaint, and have identified no new facts for which
 2   discovery is needed.
 3                                                     Respectfully submitted,
 4   Date: August 2, 2021                              DHILLON LAW GROUP INC.
 5                                           By:
 6
                                                       Ronald D. Coleman (Pro Hac Vice)
                                                       Mark P. Meuser (SBN: 231335)
 7
                                                   Attorneys for Defendant Martina Markota
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Def.’s Reply ISO Mot. to Dismiss TAC Per FRCP                          Case No. 2:20-cv-4653
     12(b)(1-2)                                    8
